Citation Nr: 1040134	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  09-26 149	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES
  
1. Entitlement to service connection for hypertension to include 
as secondary to the service-connected posttraumatic stress 
disorder.  

2. Entitlement to service connection for coronary artery disease 
to include as secondary to the service-connected posttraumatic 
stress disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1968 to April 1970.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in March 2009, of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

According to records of the Social Security Administration, the 
Veteran died on July [redacted], 2010, while his appeal was pending 
before the Board.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the claims.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008); but see Veterans' Benefits Improvement 
Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 2009, the Veteran perfected an appeal to the Board on the 
claims of service connection for hypertension and for coronary 
artery disease.  In July 2010, the Veteran's file was transferred 
to the Board. 





According to the records of the Social Security Administration, a 
Federal agency, the Veteran died on July [redacted], 2010, and in absence 
of evidence to the contrary the Veteran died during the pendency 
of his appeal to the Board, that is, before the Board promulgated 
a decision on the appeal.  38 C.F.R. § 3.211(g) (In the absence 
of evidence to the contrary, a finding of fact of death made by 
another Federal agency will be accepted as proof of death.). 

As a matter of law, the claims of service connection for 
hypertension and for coronary artery disease do not survive the 
death of the Veteran.  Zevalkink v. Brown, 102 F. 3d 1236, 1243-
44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).

On the basis of the Veteran's death during the pendency of the 
appeal, the Board must dismiss the appeal for lack of 
jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as 
to the merits of the appeal or to any derivative claim brought by 
a survivor of the Veteran.  38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  







As provided for in this new provision, a person eligible for 
substitution will include a living person who would be eligible 
to receive accrued benefits due to the claimant under section 
5121(a).  The Secretary will be issuing regulations governing the 
rules and procedures for substitution upon death.  Until such 
regulations are issued, an eligible party seeking substitution in 
an appeal that has been dismissed by the Board due to the death 
of the claimant should file a request for substitution with the 
VA regional office (RO) from which the claim originated (listed 
on the first page of this decision).  


ORDER

The appeal of the claims of service connection of hypertension 
and for coronary artery disease is dismissed.



		
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


